Citation Nr: 0311891	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) as due to sexual trauma.

2.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for Behcet's 
disease.

3.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
REMAND

The veteran was in active service from November 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In May 2002, the veteran failed to 
appear for a scheduled hearing at the RO before the 
undersigned Judge from the Board. 

The veteran had been notified of the date and time of the 
scheduled hearing by a letter dated April 5, 2002.  She 
responded, by postmark of May 11, 2002, by returning a form 
to the RO to indicate that she wanted to wait for a future 
visit of the Board to the RO.  This was less than 2 weeks 
before the scheduled hearing date; however, given what 
appears to be conflicting information between the April 5, 
2002 letter from the RO and the form returned used by the 
veteran to request rescheduling (e.g., it indicates that she 
had a right to notification of the hearing 60 days prior to 
the hearing, whereas 38 C.F.R. § 19.76 provides for not less 
than 30 days' notice), the Board finds good cause for 
rescheduling the hearing.  

Moreover, in November 2002, the Board sent the veteran a 
letter in order for her to clarify whether she wanted to 
attend a hearing before the Board.  The letter specified that 
if the veteran did not respond within 30 days of the date 
sent, the Board would assume that she still wanted to be 
scheduled for a hearing before a Judge of the Board at the 
RO.  The veteran did not respond to the November 2002 letter 
sent by the Board.  Consequently, she should be rescheduled 
for a hearing before the Board.

The case is REMANDED to the RO for the following action:

The RO should schedule the appellant for 
a Travel Board hearing before a visiting 
Judge of the Board.  See 38 C.F.R. 
§ 20.702(c), 20.704 (2002).

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




